IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                               October 21, 2008
                               No. 07-51262
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JUAN GABRIEL RANGEL-CAMACHO, also known as Juan Gabriel Rangel

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 5:07-CR-167-ALL


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Juan Gabriel Rangel-Camacho (Rangel) appeals the sentence imposed
following his guilty plea conviction for illegal reentry after deportation, in
violation of 8 U.S.C. § 1326. The district court enhanced Rangel’s sentence by
eight levels under U.S.S.G. § 2L1.2(b)(1)(C) based on a determination that
Rangel’s second state law conviction for possession of a controlled substance
qualified as an “aggravated felony.”



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-51262

      Rangel contends that in light of the Supreme Court’s decision in Lopez v.
Gonzales, 549 U.S. 47 (2006), his second state law conviction does not qualify as
an aggravated felony. In United States v. Cepeda-Rios, 530 F.3d 333, 335-36
(5th Cir. 2008), we rejected the same arguments made by Rangel in this appeal.
For the reasons set forth in Cepeda-Rios, we also affirm Rangel’s sentence.
      AFFIRMED.




                                       2